Citation Nr: 1739103	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right knee disability. 

3.  Entitlement to service connection for a bilateral foot disability, to include metatarsalgia and pes planus.

4.  Entitlement to a disability rating in excess of 20 percent for the service-connected right knee disability, on the basis of limitation of flexion. 

5.  Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability on the basis of limitation of extension with arthritis. 

6.  Entitlement to a disability rating in excess of 30 percent for the service-connected gastroesophageal reflux disease (GERD). 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.R., and D.R.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard of Alabama, and he served on active duty for training with the United States Army from August 1960 to February 1961, June 1963 to December 1963, and March 20-28, 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2016, the Veteran, his wife, and his son, testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this testimony is associated with the electronic claims file. 

This appeal was previously before the Board in June 2016, at which time it was remanded for additional development.  That development having been completed, this appeal once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Veteran's claim file was remanded to the RO in June 2016 in order to obtain outstanding treatment records and provided VA examinations and opinions.  At the conclusion, the Veteran and his representative were to be provided with a supplemental statement of the case (SSOC).  Although it appears that the requested development has been completed, the record does not show that the RO has ever readjudicated the Veteran's issues in a rating decision or SSOC.

As such, the Board finds that the Veteran's case was prematurely returned without providing the full and complete development previously requested, to include review and readjudication of the Veteran's issues in a SSOC.  Accordingly, the Veteran's claims must again be returned so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

Once the RO has determined that it has completed the requested development in accordance with the June 2016 Remand, readjudicate the claim of service connection for DJD of left knee, DDD of the lumbar spine, and a bilateral foot disability, as well as the claims for an increased rating for the service-connected right knee DJD, GERD, and the TDIU claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




